Copy of a deed, evidence, where a reasonable account has been given of the original.This was a feigned issue, to try the validity of the will of Frederick Leather deceased. The defendants’ counsel apprehending that the plaintiffs affected delay, ordered a distringas ; and they now cited as their ground of doing so, 4 Term Rep. 767. The defendant may carry the record of an issue, directed by chancery, down to trial, on a suggestion, that the plaintiff intends to delay it.And of this opinion was the court. This feigned issue is not like common cases. It may more properly be resembled to replevin wherein both parties are actors. 1 Black. Rep. 375. 1 Espinasse 54.The cause was afterwards postponed by consent.